Citation Nr: 0738087	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  04-25 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from October 1970 to August 
1972.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The case was remanded in February 2007 for additional 
development, and returned to the Board in October 2007.

The of entitlement to service connection for an acquired 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A low back disability was not manifest in service and is 
unrelated to service.

2.  A disability resulting from exposure to asbestos was not 
manifest in service; there is no evidence of a current 
disability resulting from exposure to asbestos.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303 (2007).

2.  An asbestos-related disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in June 
2001, after the enactment of the VCAA.

A letter dated in August 2002 explained the VCAA.  The 
veteran was told that VA would make reasonable efforts to 
help him obtain evidence necessary to support his claim.  The 
letter discussed the evidence necessary to support a claim of 
entitlement to service connection.  The veteran was asked to 
identify evidence supportive of his claims.  The evidence of 
record was listed, and the outstanding evidence was also 
listed.  A February 2003 letter reiterated this information.

A July 2004 letter asked the veteran to submit any evidence 
in his possession pertaining to his appeal.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  He 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  There has been no timely notice of the types of 
evidence necessary to establish a disability rating or an 
effective date for any rating that may be granted.  Despite 
the inadequate notice provided to the appellant, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  As the Board finds 
below that service connection is not warranted for the issues 
resolved in this decision, no ratings or effective dates will 
be assigned and any questions as to such assignments are 
rendered moot.

In addition, identified treatment records have been obtained 
and associated with the record.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence.  Therefore, the Board is also satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

As an initial matter, the Board notes that the veteran has 
not alleged that his claimed disabilities were incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a).    

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2007).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

	Low Back Disability

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to his 
low back.  In February 1971 he was examined and found to be 
physically qualified for transfer.  On discharge examination 
in July 1972, the veteran's spine was not reported as 
abnormal.  No significant or interval history was noted.  He 
was qualified for release to inactive duty.  

A private medical record dated in November 1994 indicates 
that the veteran was injured in May 1994 while working for 
the U.S. Postal Service as a mail carrier.  The provider 
noted that the veteran had been working light duty since 
then.  

A May 2002 VA treatment record indicates complaints of 
chronic low back pain of eight years' duration, sustained 
from a work injury.  X-rays in June 2002 revealed 
degenerative disc disease.  

Having reviewed the evidence pertaining to the veteran's low 
back disability, the Board concludes that service connection 
is not warranted.  In this regard, the Board notes that there 
is no evidence of a diagnosis or abnormal finding pertaining 
to the veteran's low back in the service medical records.  
Rather, the first evidence of a low back injury dates to May 
1994, many years after the veteran's discharge in 1972.  That 
evidence demonstrates that the veteran suffered a back injury 
while employed as a mail carrier.  There is no credible 
evidence that the veteran's low back disability is related to 
any disease or injury in service.  His assertion of an in-
service injury is not credible and not supported.

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  The Board has considered 
the veteran's assertion that his low back disability is 
related to service.  However, he is not, as a layperson, 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Rather, the most probative 
evidence establishes a remote, post-service onset of the 
veteran's low back disability, and that such disability is 
unrelated to service.  

The record is otherwise silent with respect to any probative 
evidence supporting a relationship between a low back 
disability and service.  The veteran's assertions of a link 
to service are not persuasive.  Furthermore, the Board is 
presented with normal service records regarding the veteran's 
spine and a remarkable lack of credible evidence of pathology 
or treatment in proximity to service or within years of 
separation.  The Board finds the negative and silent record 
to be far more probative than the veteran's remote, 
unsupported assertions.  Therefore, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim, and service connection for a low back 
disability must be denied.

	Asbestos Related Disability

The veteran argues that during service, he was exposed to 
asbestos and subsequently coughed up matter and had skin and 
eye problems.  His service medical records are negative for 
any diagnosis, complaint, or abnormal finding pertaining to 
his skin, eyes, or respiratory system.  On discharge 
examination in July 1972, the veteran's lungs and skin were 
normal.  His eyes were normal with the exception of decreased 
visual acuity.  A chest X-ray taken in April 1972 was noted 
to be within normal limits.

Post-service records are also negative for any diagnosis, 
complaint, or abnormal finding pertaining to the veteran's 
skin, eyes, and respiratory system.  

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21- 1, Part VI, 7.21(d) (1).  Radiographic changes 
indicative of asbestos exposure include interstitial 
pulmonary fibrosis (asbestosis), pleural effusions and 
fibrosis, pleural plaques, and mesotheliomas of pleura and 
peritoneum.  M21-1, Part VI, 7.21(a) (1).  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  M21-1, 
Part VI, 7.21(c).  Some of the major occupations involving 
exposure to asbestos include mining, milling, work in 
shipyards, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  M21-1, 
Part VI, 7.21(b) (1).

The relevant factors discussed in the manual must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos related claim.  However, the 
pertinent parts of the manual guidelines on service 
connection in asbestos-related cases are not substantive 
rules, and there is no presumption that a veteran was exposed 
to asbestos in service.  Dyment v. West, 13 Vet. App. 141 
(1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 
2002); VAOPGCPREC 4-2000.

Upon review of the evidence pertaining to this claim, the 
Board has determined that service connection is not 
warranted.  The Board notes that the veteran has been asked 
to specifically identify the disabilities he claims as 
secondary to asbestos exposure.  He has not done so.  He has 
stated that in service, he coughed up matter and had trouble 
with his eyes and skin.  The service records do not reflect 
any complaints or findings pertaining to the veteran's 
respiratory system, or to his skin or eyes.  The Board 
additionally observes that there is no evidence which 
demonstrates a current asbestos related disability.  In sum, 
there is no evidence of a disability that has resulted from 
exposure to asbestos in service.  

The Board has considered the veteran's statement that he had 
respiratory, skin, and eye symptoms in service and that he 
has the residuals of asbestos exposure.  However, as a 
layperson he is not competent to render opinions concerning 
medical causation.  Espiritu.  The competent evidence 
establishes that the veteran has no disability that is 
related to asbestos exposure.  

At this time, there is no competent evidence of any chronic 
respiratory, skin, or eye disability during service or in 
proximity to separation from service.  Furthermore, the 
competent evidence shows that the veteran does not have an 
asbestos-related lung, skin, or eye disability, to include 
asbestosis.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid grant.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran's own opinion linking a respiratory disability to 
service is not competent. As such, there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the claim that would give rise to a 
reasonable doubt in favor of the appellant; the benefit-of-
the-doubt rule is not applicable, and the appeal is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for asbestos exposure is 
denied.


REMAND

In April 2007, the veteran indicated that there was 
additional evidence.  He provided the address for Alpine 
Medical Group.  He also included a copy of a June 2007 letter 
to him from the Social Security Administration (SSA) 
notifying him of a mental examination at Alpine Medical 
Group.  The letter stated that he was authorized for the 
mental examination only.  As records supportive of the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder might be in the possession of 
the SSA, the RO should obtain any records pertaining to SSA's 
adjudication of his claim, to specifically include records 
from Alpine Medical Group.

The veteran is notified that if he has any evidence 
pertaining to his claim of entitlement to service connection 
for an acquired psychiatric disorder which was not previously 
submitted to VA, he should submit such evidence.

In light of these circumstances, the Board has concluded that 
further development is required. Accordingly, the case is 
REMANDED for the following action:

1.  The AOJ should request from the 
veteran an appropriate release and obtain 
a copy of Alpine Medical Group's 
examination report.  

2.  The AOJ should also request from SSA 
a copy of any decision awarding the 
veteran disability benefits and copies of 
the records on which SSA based the 
initial award of benefits. Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


